Title: To Thomas Jefferson from William Benson, 11 April 1803
From: Benson, William
To: Jefferson, Thomas


          
            City of Washington 11th. April 1803
          
          William Benson, of the State of Virginia, formerly a private in Blands Regiment, during the revolutionary war, respectfully shews,
          That he faithfully servd the United States, during the period of his enlistment.—and that he made application to the General Assembly of Virginia to be paid for his services—by them he was refered to the Congress of the United States—That he repaired here at the last session for the purpose, and was led to believe the business would be closed—but thro’ the hury and pressure of business, it was laid over till the next session—
          That he is unable to get home, without some pecuniary assistance, and humbly solicits aid in that behalf from you, and he hopes that at the next session he shall receive his pay for his services faithfully rendered—
          
            W. Benson
          
        